Opinion by
Winkler, J.
§85. Lis pendens; plea in abatement. The rule of law which abates a suit on account of the pending of another suit, requires that the two suits shall be for the same cause of action. This rule is applied and enforced, because the plaintiff who has instituted the first suit is enabled to obtain the full benefit of judicial redress in that suit. It does not operate to restrict or restrain either party from the maintenance of any additional suit or suits besides the original súit, essential to the protec*37tion or enforcement of a right which may not be assured in the suit first brought.
February 2, 1881.
Affirmed.